       Case 5:21-cr-00005-TES-CHW Document 36 Filed 09/16/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


UNITED STATES OF AMERICA,

v.                                                 CRIMINAL ACTION NO.
                                                      5:21-cr-00005-TES
STANLEY JOSEPH WEAVER.



             ORDER GRANTING JOINT MOTION FOR CONTINUANCE



        Before the Court is the Government’s Joint Motion for Continuance [Doc. 35],

 whereby both parties request a continuance until October 7, 2021, “for additional time

 to permit the Defendant the opportunity to meet with the Government for a proffer and

 then sign his plea agreement.” [Doc. 35, ¶ 2].

        On January 13, 2021, the Grand Jury indicted Defendant Weaver with two counts

 of Distribution of Child Pornography, in violation of 18 U.S.C. §§ 2252A(a)(2)(A). [Doc.

 1]. On January 26, 2021, Defendant Weaver pled not guilty to the Indictment at his

 arraignment. [Doc. 12]; [Doc. 13]; [Doc. 32].

        In its Joint Motion for Continuance, the Government contends that both parties

 request additional time to “complete the negotiations process and resolve this case.”

 [Doc. 35, ¶ 4]. Consistent with the Government’s request, the Court GRANTS its Joint

 Motion for Continuance [Doc. 35]. The Court ORDERS that this case be continued to

 October 7, 2021. The ends of justice served by granting a continuance outweigh the
      Case 5:21-cr-00005-TES-CHW Document 36 Filed 09/16/21 Page 2 of 2




interests of Defendant and the public in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). All

days from the date of this Order until the hearing on October 7, 2021, shall be deemed

excludable pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. § 3161.

       SO ORDERED, this 16th day of September, 2021.

                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             2
